DETAILED ACTION
REPEATED REJECTIONS
Claim Rejections – 35 USC § 103
1.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2. 	Claims 46 – 48, 54 – 56, 58 and 63 – 67 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hutchinson et al (U.S. Patent Application Publication No. 2008/0041304 A1) in view of Lischefki et al (U.S. Patent Application Publication No. 2007/0259142 A1) and Grasley (U.S. Patent No. 3,383,349).
With regard to Claim 46, Hutchinson et al disclose a preform (paragraph 0042) comprising a biaxially stretchable plastics material (PET having a stretch ratio, therefore stretched in two different directions; paragraph 0077); a coating is provided on the outside (exterior; paragraph 0059) that is a polymer coating (paragraph 0070) that is EVOH (paragraph 0008); an additional material is not required; a coating that consists of a polymer is therefore disclosed. The claimed aspect of being ‘for the production of a plastics container’ is directed to an intended use and is therefore given little patentable weight. Hutchinson et al fail to disclose polymers including a branched vinyl ester.
Lischefki et al teach EVOH comprising ethylene vinyl acrylate copolymer that is partially hydrolyzed, because a degree of hydrolysis of at least 50%, preferably at least 85%, is taught (paragraph 0024) for the purpose of obtaining a container having advanced oxygen barrier (receptacle; paragraph 0004).

With regard to Claim 47, the polymer has a polar structure (phenoxy resin; paragraph 0079 of Hutchinson et al).
With regard to Claim 48, more than one coating is disclosed (one or more layers; paragraph 0041) and the coatings are scratch – resistant (scuff resistance; paragraph 0041 of Hutchinson et al).
With regard to Claim 54, the preform is first coated and then blown (coated preforms during blow molding; paragraph 0074 of Hutchinson et al) with formation of a container (bottle; paragraph 0074 of Hutchinson et al) and the preform is heated to above the glass transition temperature of the stretchable material (paragraph 0071 of Hutchinson et al) and is expanded by stretching (paragraph 0057). Hutchinson et al fail to disclose stretching subsequent to heating. However, in paragraph 0057, expansion by stretching is disclosed after heating (heated and expanded by stretching). It would have been obvious for one of ordinary skill in the art to provide for stretching subsequent to heating, as expansion by stretching is disclosed after heating.

With regard to Claim 56, the coating is applied by spraying (paragraph 0131 of Hutchinson et al).
With regard to Claims 58 and 63, the preform is dipped in a coating bath (dip coating, into a solution; paragraph 0131 of Hutchinson et al).
With regard to Claims 64 – 66, the EVOH is therefore an additive that is also a barrier material. Alternatively, MXD6 is additionally disclosed by Hutchinson et al as a barrier material (paragraph 0008). It would have been obvious for one of ordinary skill in the art to provide for an additive comprising MXD6, as MXD6 is disclosed.
With regard to Claim 67, the coating disclosed by Hutchinson et al is water – borne (aqueous; paragraph 0010).


3. 	Claim 50 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hutchinson et al (U.S. Patent Application Publication No. 2008/0041304 A1) in view of Lischefki et al (U.S. Patent Application Publication No. 2007/0259142 A1) and Grasley (U.S. Patent No. 3,383,349) and further in view of Gottlieb et al (EP 2431409 A1).
Hutchinson et al, Lischefki et al and Grasley disclose a preform as discussed above. Hutchinson et al, Lischefki et al and Grasley fail to disclose a moisture barrier that is branched polyvinyl butyral.
Gottlieb et al teach a container (paragraph 0001) comprising a coating that is polyvinyl butyral for the purpose of obtaining a coating that is protective (paragraph 0024).
.

4. 	Claims 51 and 53 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hutchinson et al (U.S. Patent Application Publication No. 2008/0041304 A1) in view of Lischefki et al (U.S. Patent Application Publication No. 2007/0259142 A1) and Grasley (U.S. Patent No. 3,383,349) and further in view of Tobias et al (U.S. Patent Application Publication No. 2003/0211256 A1).
Hutchinson et al, Lischefki et al and Grasley disclose a preform as discussed above. A stretchable material is disclosed that is PET (paragraph 0069 of Hutchinson et al), and the coating has a glass transition temperature that is equal to PET (paragraph 0073 of Hutchinson et al). With regard to Claims 51 and 53, Hutchinson et al, Lischefki et al and Grasley fail to disclose a barrier in a wall of the preform and on an inside of the preform.
Tobias teaches a preform (paragraph 0027) comprising a barrier layer in a wall of the preform and on an inside of the preform (layer ‘22’; paragraph 0024) for the purpose of obtaining a preform that is readily recycled (paragraph 0008).
It therefore would have been obvious for one of ordinary skill in the art to provide for a barrier in a wall of the preform and on an inside of the preform, in order to obtain a preform that is readily recycled as taught by Tobias et al.

5. 	Claims 52 and 60 – 62 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hutchinson et al (U.S. Patent Application Publication No. 2008/0041304 Al) in view of .
Hutchinson et al, Lischefki et al, Grasley and Tobias et al disclose a preform as discussed above. Hutchinson et al, Lischefki et al, Grasley and Tobias et al fail to disclose a polysaccharide.
Wood et al teach a barrier comprising cyclodextrin for the purpose of obtaining improved clarity, processability and structural properties (column 3, lines 53 – 59).
It therefore would have been obvious for one of ordinary skill in the art to provide for cyclodextrin, therefore a polysaccharide, in order to obtain improved clarity, processability and structural properties as taught by Wood et al.

6. 	Claim 57 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hutchinson et al (U.S. Patent Application Publication No. 2008/0041304 A1) in view of Lischefki et al (U.S. Patent Application Publication No. 2007/0259142 A1) and Grasley (U.S. Patent No. 3,383,349) and further in view of Hutchinson (U.S. Patent No. 6,391,408 B1).
Hutchinson et al, Lischefki et al and Grasley disclose a preform as discussed above. Hutchinson et al, Lischefki et al and Grasley fail to disclose coating electrostatically, wherein the coating is charged electrically in a spray head and wherein the preform is earthed, and coating droplets are attracted to the preform.
Hutchinson teaches a preform (column 6, lines 31 – 40) that is coated electrostatically, wherein the coating is charged electrically in a spray head and wherein the preform is earthed 
It therefore would have been obvious for one of ordinary skill in the art to provide for coating electrostatically, wherein the coating is charged electrically in a spray head and wherein the preform is earthed, and coating droplets are attracted to the preform, in order to obtain a coating that is smooth as taught by Hutchinson.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782